EXHIBIT A
DocuSign Envelope ID: C6E03BC3-7459-42F2-9256-62FC4A3EEA83




                                       CONSENT TO JOIN COLLECTIVE ACTION
                             Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                            Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                         (W.D. Pa.)
                          Darryl English
            Name:

            Address:



            Telephone:                                       (home);                             (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Portland
            __________________(city),     Oregon
                                        ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                     3/25/2019
            Signature:                                                      Date:
DocuSign Envelope ID: E02B6056-C72E-4F78-A087-5509ED840E46




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:     Matthew     Greene


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                   1.     I have been employed as a delivery driver for FedEx Ground in
            __________________(city),
             Savannah                    Georgia
                                        ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/26/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 35E3C8E6-3FB1-494D-A674-66FDE691D925




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name:     Randolph Hendrix


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
              Knoxville
            __________________(city),     Tennessee
                                        ___________   (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/28/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 6CE03954-F0DA-4ED9-8576-9757A1221737




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)
                      Brian Humble
            Name:

            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Fort Worth
            __________________(city),  Texas
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/22/2019
            Signature:                                                    Date:
DocuSign Envelope ID: 319DA337-7F60-4385-8C80-BD0C3D9D8F36




                                     CONSENT TO JOIN COLLECTIVE ACTION
                           Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)
                          Angel Sullivan-Blake et al. v. FedEx Ground Package System, Inc.
                                                       (W.D. Pa.)

            Name: Kessandra       Johnson


            Address:



            Telephone:                                       (home);                          (cell)

            Email:

                     1.   I have been employed as a delivery driver for FedEx Ground in
             Texarkana
            __________________(city),  Texas
                                      ___________     (state) through an intermediary called an
            “Independent Service Provider,” and have driven a truck with a gross vehicle weight
            rating under 10,001 pounds for some period of time since August 29, 2014.

                  2.      Although I get paid by an intermediary ISP, FedEx Ground controls all of
            my work, including dictating policies and procedures, providing the packages I deliver,
            and setting rules I must follow.

                    3.     As a FedEx Ground driver (paid through an ISP), I have worked more
            than forty hours in at least some weeks, but I have not been paid overtime (time-and-a-
            half) for these hours.

                   4.     I consent and agree to pursue my claim for unpaid overtime against FedEx
            Ground in this lawsuit, pursuant to the Fair Labor Standards Act, 29 U.S.C. §
            201, et seq. I hereby consent, agree, and “opt in” to this case and understand I will be
            bound by any judgment by the Court or any settlement of this action. I agree to be
            represented by Lichten & Liss-Riordan, P.C., 729 Boylston Street, Suite 2000, Boston
            MA 02116; Winebrake & Santillo, LLC, Twining Office Center, Suite 211, 715 Twining
            Rd., Dresher, PA 19025; The Law Offices of Brian D. Gonzales, PLLC, 2580 East
            Harmony Road, Suite 201, Fort Collins, CO 80528; and Lujan Law Office, 1603 Capitol
            Ave., Suite 310 A559, Cheyenne, WY 82001 in this action, along with other counsel
            with whom the firms may co-counsel.

                   5.     I designate the named plaintiffs in this action, the collective action
            representatives, as my agents to make decisions on my behalf concerning the litigation,
            including the method and manner of conducting this litigation, entering into settlement
            agreements, entering into an agreement with Plaintiffs’ counsel concerning attorneys’
            fees and costs (with the understanding that Plaintiffs’ counsel are being paid on a
            contingency fee basis, which means that if there is no recovery, there will be no
            attorneys’ fees), and all other matters pertaining to this lawsuit.

                                                                                  3/25/2019
            Signature:                                                    Date:
